 CHARLES E. FORRESTER519CharlesE. ForresterandOperative Plasterers' andCement Masons'International Association of theUnited States and Canada;Albert H.Meinert;SubordinateLocal Union No.156 of the OperativePlasteres'and Cement Masons' International Asso-ciation of the United States and Canada;and PaulEdwards,Bob Cooper,CliffordStarchman,DelbertW. Cooper,and Carl Daniel.Case AO-130March31, 1971ADVISORY OPINIONThis is a petition filed on February 10, 1971, byCharles E. Forrester, herein called the Petitioner, foran Advisory Opinion in conformity with Sections102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,and Section 101.39 of the Board's Statement ofProcedure to determine whether the Board wouldassert jurisdiction.In pertinent part, the petition alleges as follows:1.There is pending before the United States DistrictCourt for the Western District of Missouri, SouthernDivision, a civil action under docket No. 2689 filed bythe Petitioner herein and alleging,inter alia,thatOperative Plasterers' and Cement Masons' Interna-tionalUnion of the United States and Canada, itssubordinateLocalNo. 156, and certain of theirnamed agents, hereinafter referred to collectively asthe Unions, violated the Labor-Management Report-ing and Disclosure Act of 1959, 29 U.S.C. Sec. 411,etseq.,and Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act by disciplining and expelling thePetitioner from membership in said Unions. Thepetition also alleges that on October 21, 1970, thePetitioner filed a charge with Region 16 of theNational Labor Relations Board, Case 16-CB-580,which he subsequently amended on December 29,1970, alleging that by the above-described acts andconduct the Unions and their agents had violatedSection 8(b)(1)(A) and (2) of the National LaborRelations Act. On December 30, 1970, the RegionalDirector for Region 16 dismissed the Petitioner'scharge on grounds that the operations of the Employ-er,T. L. Kidd, a/k/a Okie Cement Contractor, didnot satisfy the Board's discretionary standards for theexerciseof jurisdiction.On March 10, 1971, theGeneral Counsel of the National Labor RelationsBoard dismissed the Petitioner's appeal of theRegional Director's dismissal of the charge.2.At an undisclosed time the Petitioner wasemployed in the performance of cement masonrywork by C. Watts Construction Company, hereinaftercalledWatts, at a building project located at Miami,Oklahoma. However, upon a dispute between theUnions and Watts related to the status of Watts as anonunion contractor,Watts subcontracted the ce-ment masonry work on the project to T. L. Kidd,a/k/a Okie Cement Contractor, and the Petitionerobtained and continued employment with T. L. Kidd.3.Upon the contents of the petition and itssupporting documents, it appears that T. L. Kidd,a/k/a Okie Cement Contractor, hereinafter called theEmployer, is an individual proprietorship with anoffice and principal place of business located at Tulsa,Oklahoma. The Employer is engaged in business as acement masonry contractor and has a gross annualvolume of income of approximately $ 25,000. Thepetition reflects that in the course and conduct of hisbusinessoperations the Employer provides onlyworkmen and labor and does not purchase or supplymaterials. There is no allegation that the Employer'soperations extend beyond the bounds of the State ofOklahoma.4.In the contentions advanced in his petition, thePetitioner appears to assert that, notwithstanding thatthe operations of his Employer fail to satisfy theBoard's discretionary standards for the assertion ofjurisdiction, the Board could assert jurisdiction on thebasis of the operations of Watts. In support of thiscontention the petition alleges thatWatts derivesannual income in excess of $50,000 from its interstateoperations and annually purchases goods and materi-als valued in excess of $ 200,000 from sources locatedoutside the State of Oklahoma. However, the petitiondoes not allege any relationship between the Employ-er and Watts other than the usual relationshipbetween a subcontractor and a contractor in thebuilding and construction industry.5.Alternatively, the Petitioner appears to contendthat the Unions involved in the charge filed with theBoard and in the district court action are engaged ininterstate activities, and that the Board might exerciseits jurisdiction on this basis. There is no allegation,however, that the Unions are employers, or that anyemployment relationship exists between the Petitionerand the Unions.'6.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before the Board.Although served with a copy of the petition, noresponse as provided for in the Board's Rules andRegulations has been filed by any of the parties.On the basis of the above, the Board is of theopinion that:1.The Petitioner's Employer, T. L. Kidd, a/k/aISection 2(2)of the National Labor Relations Act, as amended,anyone acting in the capacity of officer or agent of such laborprovides in pertinent part that,"The term 'employer'shall not includeorganization"any labor organization(other than when acting as an employer), or189 NLRB No. 80 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDOkie Cement Contractor, is an individual proprietor-ship engaged in a nonretail enterprise as a cementmasonry contractor in the building and constructionindustry.2.The current standard for the assertion ofjurisdiction over nonretail enterprises is an annualinflow or outflow, direct or indirect, across state linesof at least $50,000. The Employer's annual volume ofincome from all sources is less than $50,000, and thisamount is insufficient to satisfy the Board's currentstandard for the exercise of jurisdiction over thisenterprise.Accordingly, the parties are advised, pursuant toSection 102.103 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,that, upon the allegations submitted herein, the Boardwould not assert jurisdiction over the operations oftheEmployer with respect to disputes cognizableunder Sections 8, 9, and 10 of the Act.